Citation Nr: 0832759	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder ("PTSD"). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for rash and lumps on 
the body, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to service connection for a right foot 
disorder. 

6.  Entitlement to service connection for a bilateral ankle 
disorder. 

7.  Entitlement to service connection for a bilateral knee 
disorder. 

8.  Entitlement to service connection for a back disorder.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in January 2006 and August 2006 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Nashville, Tennessee in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
October 1970 to April 1972, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge in March 2008.  At 
that time, he submitted additional evidence consisting of a 
private medical treatment record with a waiver in support of 
his claims. March 2008 BVA hearing transcript, p. 2.  After 
reviewing all evidence of record, the Board finds that 
additional development of the appellant's claims of 
entitlement to service connection for (1) a rash and lumps on 
the body, (2) a left foot disorder, (3) a right foot 
disorder, (4) a bilateral ankle disorder, (5) a bilateral 
knee disorder and (6) a back disorder is necessary.  As such, 
these claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for PTSD has been obtained.

2.  The appellant does not have an established diagnosis of 
PTSD.  

3.  On March 19, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for hypertension was requested.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claim of entitlement to 
service connection for 
PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to the adjudication of the appellant's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  The May 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim, and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the PTSD issue decided herein, is available and 
not part of the claims file.  In making this finding, the 
Board acknowledges that the appellant has not been afforded a 
VA examination in connection with his PTSD service connection 
claim.  However, VA regulations provide that a medical 
examination or medical opinion should be provided in 
circumstances where it is necessary to make a decision on a 
claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim. 
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002) (where 
there is competent evidence of a current disability and 
evidence indicating an association between the disability and 
active service, there must be competent evidence addressing 
whether a nexus exists).  In light of the lack of evidence in 
this case indicating that the appellant has sought medical 
treatment or received medical treatment for any mental health 
disorder, to include PTSD, and has not been diagnosed with 
PTSD, the RO properly determined that a VA examination was 
not warranted in this case. 

Lastly, the Board notes for the record that the appellant was 
provided with a general explanation of disability ratings and 
effective dates prior to the initial adjudication of his 
claim of entitlement to service connection for PTSD. See 
April 006 letter from the RO to the appellant (letter 
provided to the appellant in connection with his other claims 
on appeal); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's PTSD 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  



Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's PTSD claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Entitlement to service connection for PTSD

The appellant contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced in Vietnam.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim; as such, his appeal as to this issue must 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) a medical diagnosis of a current disability, (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.


Turning to the first element necessary for a grant of service 
connection (a current medical diagnosis of PTSD), the Board 
observes that the medical evidence of record fails to reveal 
that the appellant has sought or received any type of mental 
health treatment since his separation from service and has 
not been diagnosed with any mental health disorder, including 
PTSD. See private medical records from M.T., M.D. dated from 
December 2003 to April 2005; private treatment note from 
T.C., M.D.  The appellant acknowledged his current lack of 
diagnosis during his March 2008 BVA hearing. March 2008 BVA 
hearing transcript, pgs. 21-23.  Essentially, he reported at 
that time that he has not seen any medical professional for 
any kind of emotional problems; but that he and his wife 
believe he has PTSD due to the angry feelings he exhibits 
when discussing events from service. Id.    

Unfortunately, the current evidence of record fails to reveal 
that either the appellant or his spouse have the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as a diagnosis of PTSD. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, 
although the appellant's representative requested that the 
appellant be afforded a VA examination for the purpose of 
determining whether the appellant has PTSD or not, such an 
examination is not warranted.  As discussed above, VA medical 
examinations are to be provided in situations where 1) the 
evidence of record contains competent evidence that the 
claimant has a current disability and 2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military history, but 3) does not contain sufficient 
medical evidence to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no 
competent evidence in this case that the appellant has any 
mental health disability, much less a diagnosis of PTSD.  As 
such, the first element of the PTSD service connection test 
has not been met.  

Since there can be no valid claim without proof of a present 
disability, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
PTSD. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  
v. Derwinski, 2 Vet. App. 141 (1992).  As such, the appeal 
must be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

C.  Withdrawal of claim of entitlement to service connection 
for hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  The appellant withdrew his appeal as to his 
claim of entitlement to service connection for hypertension 
during his March 2008 BVA hearing (BVA hearing transcript, p. 
2); and, hence, there remains no allegations of errors of 
fact or law for appellate consideration regarding that claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this claim and it is dismissed. 


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

The appeal regarding the appellant's claim of entitlement to 
service connection for hypertension is dismissed.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
(1) a rash and lumps on the body, (2) a left foot disorder, 
(3) a right foot disorder, (4) a bilateral ankle disorder, 
(5) a bilateral knee disorder and (6) a back disorder 
discloses a need for further development prior to final 
appellate review.  



In this regard, a review of the appellant's claims file 
reveals medical evidence consisting of 1) a July 2005 VA 
Agent Orange examination report, 2) private medical records 
dated from December 2003 to April 2005 from M.T., M.D. and 
3) a copy of a single page progress note from the appellant's 
private medical provider T.C., M.D. dated in late December 
2007/January 2008.  The Board observes that the December 
2007/January 2008 treatment note from T.C., M.D. was 
submitted by the appellant with a waiver during his March 
2008 BVA hearing; and reflects treatment for orthopedic 
problems related to the appellant's back, left knee and foot.  
The appellant testified that he has been treated by Dr. C. 
for a couple of years. March 2008 BVA hearing transcript, 
pgs. 8-9.  However, no records other than the December 
2007/January 2008 treatment note are contained within the 
claims file.  As these records may be pertinent to the issues 
on appeal, the Board finds that a remand of the above-
referenced claims is necessary in order for those records to 
be associated with the claim file.  

In addition to the foregoing, the Board notes for the record 
that a review of the appellant's hearing transcript also 
raises the possibility that there are other outstanding 
medical records that have not been included in the claims 
file that the RO should attempt to obtain.  In this regard, 
the Board observes that the appellant and his spouse appear 
to have testified that the appellant is currently seeing a 
doctor in Knoxville, Tennessee in relationship to his skin 
disorder claim; and other evidence of record indicates that 
the Knoxville physician is neither Dr. C. nor 
Dr. T. as these medical providers work in other cities. Id., 
pgs. 11-12; see also private medical records with office 
addresses.  Additionally, the appellant's hearing testimony 
alludes to the possibility that he has been examined by VA 
medical doctors in relationship to his rash condition; and 
that this examination was not performed in conjunction with 
his July 2005 Agent Orange exam.  In light of the possibility 
of there being additional outstanding medical records that 
could shed light on the appellant's claims, the RO should 
clarify this matter with the appellant by requesting 
information from him as to any and all medical providers who 
have treated him in association with the disorders set forth 
in this remand.  Thereafter, the RO should associate any 
outstanding private or VA medical records with the claims 
file.  


Lastly, the Board observes that the appellant's service 
medical records reveal that the appellant sought treatment 
for a swollen left foot in June 1971.  At that time, the 
appellant reported that he injured his foot when jumping from 
his vehicle.  Upon physical examination, the appellant was 
diagnosed with a muscle strain, provided an ace wrap and 
returned to duty. June 1971 service medical records.  In 
light of the appellant's current foot complaints and the June 
1971 documented injury in service, the Board finds that the 
appellant should be afforded a VA examination to determine 
the existence and etiology of any left foot disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested to 
furnish the complete names and addresses 
of any private or VA medical provider 
who has treated him in association with 
(1) a rash and lumps on the body, (2) a 
left foot disorder, (3) a right foot 
disorder, (4) a bilateral ankle 
disorder, (5) a bilateral knee disorder 
and/or (6) a back disorder, including 
the physician in Knoxville, Tennessee he 
referenced during his March 2008 BVA 
hearing.  The appellant should be asked 
to provide authorizations for the 
release of medical records from the 
above-referenced list, to include a 
specific authorization for the records 
of T.C., M.D. and the physician in 
Knoxville, Tennessee.  After obtaining 
the necessary authorizations, the RO 
should associate those records with the 
claims file.  The appellant should also 
be informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  





2.  Subsequent to obtaining the above-
reference records, the RO should 
schedule the appellant for a VA 
orthopedic examination to determine 
whether he has a left foot disorder that 
is related to the June 1971 injury 
documented in service or any other 
incident or injury in service.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The appellant's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  

3.  Lastly, the  RO should complete any 
further development it deems 
appropriate. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


